Citation Nr: 1614480	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-25 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1954 to February 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded the Veteran's claims in March 2015.

The Veteran testified at a January 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In March 2015, the Board remanded the appeal for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.

The evidence of record indicated that the Veteran has a current bilateral hearing loss disability for VA purposes and also a current diagnosis of tinnitus.  See May 2015 VA Examination Report; 38 C.F.R. § 3.385 (2015).  With respect to an in-service event, the Veteran has reported being exposed to rifle fire during service without the use of hearing protection.  See, e.g., January 2015 Board Hearing Transcript, pages 3-4.  The Veteran also reported that she experienced a "bad ear infection" during basic training.  See, e.g., id. at 5.  The Veteran is competent to report that she was exposed to rifle fire during service without the use of hearing protection and the Board finds her testimony in this regard to be credible.  In addition, lay evidence is competent when reporting a contemporaneous diagnosis.  See Jandreau v. Nicholson, 492 F3d. 1372 (2007).  While discussing her reported in-service ear infection, the Veteran appears to be reporting a contemporaneous diagnosis and is thus competent in this regard; the Board also finds her testimony in this regard to be credible.  As such, the crucial remaining inquiry is whether there is a nexus between the Veteran's current bilateral hearing loss disability and tinnitus and her active service, to include in-service exposure to rifle fire without the use of hearing protection and an in-service ear infection.

As requested in the Board's remand, the Veteran was afforded a VA examination in May 2015.  The examination report noted that the Veteran reported "being exposed to rifle fire in basic training without hearing protection."  It was also noted that the Veteran reported "being exposed factory noise in the 1950s with assembly line" work related to making lawnmower engines and ammunition (shells).  It was further noted that the Veteran reported "having a 'bad ear infection' during basic training."  With respect to the Veteran's bilateral hearing loss disability, a negative opinion was provided as to direct service connection.  The accompanying rationale referenced a lack of audiometric data for enlistment or separation from active duty and stated that "[g]iven no audiometric data provided for enlistment or separation with an MOS with low probability of noise exposure and a history of reported occupational factory noise, the Veteran's claimed hearing loss is less likely than not (less than 50% probability) the result of military noise exposure."  Upon review, the Board finds that the rationale provided is inadequate and remand is therefore required for an addendum opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Initially, the examiner relied, at least in part, on "a history of reported occupational factory noise."  As noted, the examination report referenced the Veteran reported "being exposed factory noise in the 1950s with assembly line" work.  At the January 2015 Board hearing, the Veteran referenced her work making ammunition and working on an assembly line and stated that "none of that would have any kind of a noise sound.  It was just an assembly line."  The Veteran also discussed other jobs she had after her active service and stated that there was no loud noise exposure.  See January 2015 Board Hearing Transcript, page 4.  In light of the Veteran's competent and credible testimony regarding her occupational noise exposure being limited and specifically that her work making ammunition and on an assembly line did not "have any kind of a noise sound," the negative March 2015 VA opinion's reliance, at least in part, on "a history of reported occupational factory noise" renders such opinion inadequate.  In addition, while the examination report referenced the Veteran's reported in-service exposure to rifle fire without the use of hearing protection, the rationale did not address or discuss this, to include any potential relationship with the Veteran's current bilateral hearing loss disability, instead only referencing the Veteran's MOS as having a low probability of noise exposure.  Further, while the examination report referenced the Veteran's reported in-service ear infection, the rationale did not address or discuss this, to include any potential relationship with the Veteran's current bilateral hearing loss disability.  As noted above, the Board has found the Veteran's report of in-service exposure to rifle fire without the use of hearing protection and report of an in-service ear infection to be competent and credible.  On remand, the medical professional will be asked to consider and address the Veteran's contentions regarding her in-service exposure to rifle fire without the use of hearing protection and report of an in-service ear infection.    

With respect to the Veteran's tinnitus, the May 2015 VA examination report included a negative opinion as to direct service connection.  The accompanying rationale stated that "[g]iven the Veteran's reported onset of tinnitus was 2007, several years after Veteran's military service, the Veteran's claimed tinnitus is less likely than not (less than 50% probability) the result of military noise exposure."  Upon review, the Board finds that the rationale provided is inadequate and remand is therefore required for an addendum opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner did not explain the relevance of the onset of the Veteran's tinnitus being "several years after Veteran's military service" or otherwise address or discuss the Veteran's reported in-service exposure to rifle fire without the use of hearing protection and reported in-service ear infection, to include any potential relationship with the Veteran's current tinnitus.  On remand, the medical professional will be asked to consider and address the Veteran's contentions regarding her in-service exposure to rifle fire without the use of hearing protection and report of an in-service ear infection.

Also, the March 2015 Board remand directives instructed to "[c]ontact the Veteran and request that she identify any relevant records...that are not already of record pertaining to her claimed hearing loss and tinnitus disabilities."  An April 2015 letter requested such information.  In May 2015, the Veteran submitted a VA Form 21-4142 (Authorization to Disclose Information to the VA) and listed a facility of Letterman General Hospital in Presidio of San Francisco, California, with dates of treatment from 1961 to closing.  In a June 2015 letter, the Veteran was informed that VA had requested copies of treatment records from Letterman Army Hospital in Presidio of San Francisco.  It does not appear that any attempt by VA was made to obtain such records.  In July 2015, the Veteran submitted a medical record from December 1989 that included a notation of Presidio and is presumably from the Letterman General Hospital.  It is not clear from the Veteran's submission if this record was the only medical evidence from Letterman General Hospital relevant to the Veteran's claims.  As such, in accordance with VA's duty to assist, the Veteran must be contacted and asked whether additional medical records besides what was submitted by the Veteran in July 2015 from the Letterman General Hospital (which appears to have been a federal facility) are relevant to her claim; if she indicates that there are relevant records, VA must undertake appropriate action to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2015) (stating that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency").      

Also, while on remand, all outstanding VA treatment records must be obtained.  Finally, the May 2015 VA examination report stated that the Veteran's tinnitus was at least as likely as not a symptom associated with the Veteran's hearing loss.  As this reasonably raises the issue of secondary service connection, while on remand, the Veteran must be provided with adequate notice on how to substantiate a claim on a secondary basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with adequate notice on how to substantiate a claim on a secondary basis.

2.  Contact the Veteran and ask whether additional medical records besides what was submitted by the Veteran in July 2015 from the Letterman General Hospital are relevant to her claim; if she indicates that there are relevant records, VA must undertake appropriate action to obtain such records.  See 38 C.F.R. § 3.159(c)(2) (2015) (stating that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency").    

3.  Obtain all outstanding VA treatment records (the most recent complete VA treatment records of record are from April 2015).

4.  After completion of the above, obtain an addendum opinion from the medical professional who conducted the May 2015 VA examination.  If that medical professional is not available, obtain such opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury.

For both opinions requested in items "a" and "b," the medical professional must consider and address the Veteran's contentions regarding her in-service exposure to rifle fire without the use of hearing protection; her report of an in-service ear infection; and her explanation as to her post-service factory job, in which there was no significant noise exposure.  As discussed in the body of the remand above, the Board has found the Veteran's reports of such to be competent and credible.   

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  Note that the absence of documented medical treatment in the service treatment records cannot serve as the sole basis for a negative opinion.  The Veteran's lay contentions must be considered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


